NO. 3G263

m
fn

PATRlCK DAVlD TlNAO, Petition
ma pm

fW

§§ §§

VS.

STATE OF HAWAYI, Respondent.

 

ORlGlNRL PROCEEDING

ORDER
(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of the papers submitted by Patrick

David Tinao, it appears that the papers seek relief by way of a

writ of prohibition and/or mandamus, but we are unable to

1 ascertain from the papers the basis for the relief sought.

Therefore,
IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the papers as a petition for a writ of
prohibition and/or mandamus without payment of the filing fee.
IT lS FURTHER ORDERED that the petition for a writ of

prohibition and/or mandamus is dismissed.

DATED: H<>n@iuiu, Hawai‘i, Jamlary 1_2, 2010_

W»/~»~

/@--\

Q§n@E.Rh&H4Q\'